Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-11 are currently pending.
Claims 5 and 11 have been amended.
Response to Arguments
Applicant's arguments filed 11/26/2021 have been fully considered but they are not persuasive.
Regarding claim 5, applicant argues Tochitani does not teach the claimed zero crossing detector because signal a of Fig 2 only reaches zero but does not cross zero. Examiner disagrees. First, examiner maintains a detector which determines when a signal is zero is sufficient to be considered by one of ordinary skill in the art as a zero crossing detector even when the signal being detected does not actually proceed to the opposite polarity prior to zero. Second, the cited zero crossing detection is maintained because signal a of Fig 2 is a rectified signal of an AC Transformer signal, the points of zero crossing detection are actually representing crossings from one polarity to another. 
Applicant further argues the signals MM1 and MM2 are not clock signals. Examiner disagrees. These signals which are pulse trains which are generated as functions of the second output signal and as a function of the second output signal or as a function of the first clock signal as claimed. Merely arguing that the signals cannot be interpreted as clock signals because they are not stated explicitly as clock signals is not persuasive as the signals MM1 and MM2 have all the claimed features of clock signals. 
Applicant further argues Tochitani does not teach “the first clock signal differing from the second clock signal at least through a time of defined status change” since there is a time denoted by t1 in applicant’s arguments as a time where both MM1 and MM2 switch value simultaneously. Examiner disagrees. While it is true at this one point there is a matching value of MM1 and MM2, the claim states 
Applicant’s amendments to the claims are sufficient to overcome the previously made rejection under 35 USC § 101.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5, 6 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tochitani (GB1254975 as cited by applicant).
Regarding claim 5, Tochitani teaches a method for monitoring AC signals (Fig 1 from E) comprising the following method steps:
a) detecting an AC signal (from E) to be monitored (detected by transformer T)
b) checking whether an amplitude value of the detected AC signal or a signal obtained therefrom (output of R shown in a of Fig 2) is above or below a defined amplitude threshold value (V1) and, as a function thereof, generating (by ST1) a first output signal (output of ST1 as b in Fig 2)

d1) generating a first clock signal as a function of the second output signal (by MM1, see f in Fig 2)
d2) generating a second clock signal as a function of the second output signal (by MM2, see e in fig 2), the first clock signal differing from the second clock signal at least through a time of defined status change (Fig 2 showing MM1 and MM2 outputs are different.)
f) generating a first status signal (G) or a second status signal by evaluating the first output signal at a time of the status change of the first clock signal or at a time of a status change of the second clock signal (Page 2 lines 54-81 showing evaluation based on the status change of the clock signals).

Regarding claim 6, Tochitani teaches the method according to claim 5, wherein the first clock signal is generated by a first timing element (MM1) triggered by the second output signal (ST2 shown as input to MM1 in Fig 1), and wherein the second clock signal is generated by a second timing element (MM2) triggered by the first clock signal for generating the second clock (showed with shared input with MM1 in Fig 1).

Regarding claim 8, Tochitani teaches the method according to claim 5, wherein the time of the status change of the first clock signal correlates with a time of a peak of a first, defined AC signal (shown in Fig 2 where MM1 is centered on the peak of the detected signal) and a time of the status change of the second clock signal corresponds with a time of a peak of a second, defined AC signal which is phase shifted with respect to the first AC signal (Shown in Fig 2 where the output of MM2 is centered phase shifted from MM1).

Regarding claim 9, Tochitani teaches the method according to claim 8, wherein the AC reference signal and the first, defined AC signal are at a same frequency and in phase (shown as output of MM1 in Fig 2) and the time of the status change of the first clock signal is one quarter of a period after a zero crossing of the reference signal (T2 centered on zero crossing shown in MM1 and Page 3 lines 12-18) and the time of the status change of the second change is one third of a period after the time of the status change of the time of the first clock signal (period T3 shown in output of MM2, Page 2 lines 58-65).

Regarding claim 10, Tochitani teaches the method according to claim 5, further comprising: generating a third clock signal (signal f in Fig 2) as a function of the second output signal (shown derived from ST2 in Fig 2) or as a function of the second clock signal,
the third clock signal differing from the first and from the second clock signal at least through the time of a defined status change (Fig 2 showing signal f being different from both d and e)
generating a third status change signal by evaluating the first output signal at the time of the status change of the third clock signal (where the output of FF is used for determination of G which is a determination of the source voltage, Page 2 lines 75-81).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tochitani in view of Ivan (2009/0184718).
Regarding claim 11, Tochitani teaches the method according to claim 5 but does not explicitly teach a software product configured to be executed with a microcontroller.
Ivan however teaches a similar AC detection method (see [0007-0008]) including a software product configured to be executed within a microcontroller and performing, upon execution thereof, the method (see [0020]).
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the method of Tochitani to include the software execution of Ivan in order to reduce cost by performing the processing by a generic processor instead of custom fabricated circuitry. 
Allowable Subject Matter
Claims 1-4 are allowed.
Regarding claim 1, the prior art of record does not teach the following limitations in combination with the entirety of the claim:
a first edge-triggered flip-flip;
a second edge-triggered flip-flop;
wherein the output of the comparator or the outputs of the comparators are connected to a level-triggered input of the first flip-flop and the second flip-flop respectively, and
wherein an output of the first timing element is connected to an edge-triggered input of the first flip-flop and an output of the second timing element is connected to an edge-triggered input of the second flip-flop so as to generate a first status signal at an output of the first flip-flop and a second status signal at an output of the second flip-flop.
Claims 2-4 are also allowable for their dependence on claim 1.
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 7, the prior art of record does not teach the following limitations in combination with the entirety of the claims:
generating a first interrupt in the microcontroller by the second output signal;
starting a first timer of the microcontroller for realizing the first timing element upon occurrence of the first interrupt;
generating a second interrupt in the microcontroller upon expiration of the first timer;
starting the first timer or a second timer of the microcontroller to realize the second timing element upon occurrence of the second interrupt;
reading and storing as a first status signal the value of the first output signal present when the second interrupt occurs;
generating a third interrupt in the microcontroller upon expiration of the first or the second timer; and
reading and storing as a second status signal the value of the first output signal present with the third interrupt occurs.
Conclusion
The following relevant art was found based on the updated search:
CS (2013/0069627) teaches the circuit 44 acquires the drop current, comprising the sinusoidal waveform with measurement noise, form the high voltage power line 16. A signal conditioning circuit 45 performs signal conditioning of the sinusoidal AC signal. A processor block 46 includes a processing circuit that receives the conditioned signal. The processor 46 filters the signal to suppress surge current, parasitic capacitive current, electromagnetic interference and electromagnetic coupling and anti-
Fan (2011/0080197) teaches an apparatus for measuring characteristics of a power line signal having a fundamental frequency is provided. The apparatus includes means for estimating the fundamental frequency of the power line signal, means for generating a sampling clock that is substantially synchronized to the estimated fundamental power line frequency, means for sampling the power line signal with the substantially synchronized sampling clock to generate data samples that include one or more substantially complete cycles of the power line signal, means for processing the data samples to detect zero crossings of the power line signal, and means for using the detected zero crossings to calculate U.sub.rms(1/2), the r.m.s. voltage of the power line signal measured over one full cycle, commencing at a zero crossing, and refreshed each half-cycle.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN R DICKINSON whose telephone number is (571)272-6183. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571) 272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN R DICKINSON/               Examiner, Art Unit 2867                                                                                                                                                                                         

/HUY Q PHAN/               Supervisory Patent Examiner, Art Unit 2867